Per Curiam.
The prosecutor seeks to set aside an assessment for benefits for the opening of a proposed street in East Orange, known as the extension of Hollywood avenue.
■We think that the act of March 24th, 1899, as amended by the act of March 20th, 1901, afforded a constitutional authority for the action that was taken under the act as amended.
That one of the commissioners was a brother-in-law of a person whose property was not assessed, and that another com*601missioner had as a real estate agent had transactions with or for the Delaware, Lackawanna and Western Railroad' Company, do not disqualify either of them upon the ground of interest.
The prosecutor cannot now be heard to object that his own petition for this improvement was infqrmal or lacking in due particularity, neither can he successfully resist his assessment because of the precariousness of the kind of notice provided for by the statute, in view of the fact that he got notice and appeared in person and made his objections and had them argued by legal counsel.
The objections to the commissioners -upon the ground that they hold official positions, and to their allowances and expenses as being unwarranted and unnecessary, are without merit.
The prosecutor’s claim that he is assessed for too great an amount, and that others are assessed for too little or not at all, and that an erroneous and illegal method of assessment was pursued by the commissioners, all fail because unsupported bjr the facts as we find them from the testimony taken under a rule'in this proceeding.
Finding no valid reason for -disturbing the assessment against the prosecutor’s property, the same is affirmed, with costs.